ON MOTION FOR REHEARING.
Per Curiam.
In the motion foi a rehearing it is insisted that the decision in Underwood Typewriter Co. v. Veal (supra) is not authority for the ruling made in the instant case, since the sole point at issue under the facts stated in that case was whether the defendant was entitled to a money verdict for the hire of a typewriter during the time it was in the possession of the sheriff, $.nd the question whether a money verdict for the value of the machine might be rendered in such a proceeding and under the circumstances stated was'not before the court; and consequently the statement made in the opinion in that case that the defendant in such an action and under the circumstances stated would be entitled “to have either a writ, of restitution for the property and its hire, or a fieri facias, if he so elects, for its value,” was altogether obiter so *235far as the reference therein to the right of the deféndant to recover the value of the property was concerned. Kegardless of whether the ruling in Underwood Typewriter Co. v. Veal, was obiter, so far as it related to a recovery by -the defendant of the value of property involved in the trover action, it is enough to say that this court concluded that the ruling máde in the case referred to was-correct, and adopted it as the law1 of this case, in which the point is directly involved. While it is important and helpful to have authority for rulings adopted by this court, it is within its power to make precedents, where there is none to the contrary in any decision of the Supreme Court of this State; and the absence of any controlling precedent from that court or this court will not prevent the adoption of obiter rulings which appear to us to be legally sound.

Rehearing denied.